Citation Nr: 9931969	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  94-33 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an effective date earlier than February 16, 
1990, for the assignment of a 40 percent rating for service-
connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hickey, Counsel



INTRODUCTION

The veteran had active service from June 1982 to February 
1984.

This appeal to the Board of Veterans' Appeals (Board) arises 
from the May 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which increased 
the evaluation of service-connected diabetes mellitus from 
20 percent to 40 percent, effective March 16, 1994.  

The case was previously before the Board in April 1997 and 
May 1998 when it was remanded for further development.  By a 
rating action in July 1998 the 40 percent rating for diabetes 
mellitus was made effective from February 16, 1990. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed. 

2.  In a July 1984 RO decision, the veteran was granted 
service connection and a 20 percent evaluation for insulin- 
dependent diabetes mellitus, effective February 25, 1984.

3.  Increased rating for diabetes mellitus was denied by 
unappealed rating decisions in December 1986 and December 
1987.

4.  An application from the veteran for increased rating for 
service-connected insulin-dependent diabetes mellitus was 
received by the RO on February 16, 1990.

5.  The evidence does not show that it is factually 
ascertainable that the symptomatology associated with the 
veteran's service-connected diabetes mellitus reflected the 
schedular criteria for a disability rating in excess of 
20 percent prior to February 16, 1990.


CONCLUSION OF LAW

The assignment of an effective date earlier than February 16, 
1990, for a 40 percent rating for service-connected diabetes 
mellitus is not warranted. 38 U.S.C.A. §§ 1155, 5107, 5110, 
7105 (West 1991); 38 C.F.R. §§ 3.155, 3.400, 4.119, Code 
7913, 20.1103 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records reflect the onset of 
insulin-dependent Type I diabetes mellitus in July 1983.  The 
veteran was subsequently discharged from military service due 
to this disability.  By a rating decision in July 1984 the 
veteran was granted service connection for diabetes, 
evaluated as 20 percent disabling, effective February 25, 
1984.

Of record is the report of an October 1986 examination 
conducted by a private medical doctor, Habir S. Makim, M.D.  
At that time the veteran's insulin usage was 100-130 units 
daily.  He felt generally well, denying weakness in the 
extremities, fatigue, weight loss or other complications.  
His disease was considered to be well controlled.  

Service department medical records dated in January 1987 
reflect that the veteran's diabetes was under excellent 
control, with no incidents of ketoacidosis since the time of 
diagnosis.  He was currently in college without problems or 
constitutional complaints, and was considered a possible 
candidate for return to active duty.

In July 1987 the veteran complained of recently increased 
fatigue and heartburn.  When he was seen in October 1987 it 
was recorded that he had reduced his volume of insulin units 
from 125 per day to 115.  He had noticed a weight loss 
associated with a recent bout of the flu.  The assessment was 
good blood sugar control by history.  The veteran was 
considered knowledgeable regarding the disease and 
appropriate adjustment of insulin based on exercise, diet, 
etc.  In February 1989 the veteran's condition was considered 
to be stable.  Gastroparesis and occasional nausea were 
noted.  There were no other complications.  

Received on February 16, 1990, was the veteran's claim for 
increased evaluation for his service-connected diabetes 
mellitus. 


Legal Analysis

The veteran's claim for an earlier effective date for the 
40 percent evaluation of his diabetes is well grounded in 
that it is not inherently implausible. 38 U.S.C.A. § 5107(a).  
The facts relevant to the issue have been properly developed, 
and the statutory obligation of the VA to assist the veteran 
in the development of his claim is satisfied. Id.

The law governing the assignment of an effective date for an 
award of increased compensation provides that "[t]he 
effective date of an award of increased compensation shall be 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date." 38 U.S.C.A. § 
5110(b)(2) (West 1991).  Otherwise, the effective date will 
be the date of VA's receipt of the claim. 38 C.F.R. 
§ 3.400(o)(2) (1999).  

The veteran contends that the severity of his disability has 
been unchanged since February 1984 when he was separated from 
service.  However, there have been prior determinations as to 
the proper rating to be assigned.  A 20 percent rating was 
assigned in August 1984, and that evaluation was confirmed by 
rating actions in December 1986 and December 1987.  Inasmuch 
as those rating decisions were unappealed they became final 
determinations and are not subject to revision on the same 
factual basis, in the absence of clear and unmistakable 
error.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.105, 
20.1103 (1999).  

However, an earlier effective date as far back as February 
16, 1989, one year prior to receipt of the current claim, 
could be assigned if the evidence demonstrates that the 
veteran's service-connected disability had increased to a 
level of severity commensurate with a 40 percent evaluation, 
by that date.  

The Board's May 1998 remand noted that regulations pertaining 
to the rating of diabetes mellitus were revised effective 
June 6, 1996.  Where a law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply. Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).  However 
subsequent to the Board's remand the U. S. Court of Appeals 
for Veterans Claims (hereinafter, "the Court") held that it 
is appropriate that consideration under the revised rating 
schedule criteria, as in this case, not be undertaken before 
such criteria became effective.  The Court, addressing a 
similar matter, stated that the effective date rule contained 
in 38 U.S.C. § 5110(g) prevents the application of a later, 
liberalizing law to a claim prior to the effective date of 
the liberalizing law, since the Secretary's legal obligation 
to apply the effective date of the revised regulations 
prevents the application, prior to that date, of the 
liberalizing law rule stated in Karnas. Rhodan v. West, 12 
Vet.App. 55 (1998).

Accordingly, the regulations in effect prior to June 6, 1996, 
provide the only pertinent criteria for rating the veteran's 
service-connected disability during the period at issue from 
February 16, 1989, to February 16, 1990.  The evaluation of 
diabetes mellitus is governed by the provisions of 38 C.F.R. 
§ 4.119, Diagnostic Code 7913.  Under the criteria in effect 
prior to February 16, 1990, a 20 percent rating is assigned 
when the condition is moderate, with moderate insulin or oral 
hypoglycemic agent dosage, and restricted (maintenance) diet, 
without impairment of health or vigor or limitation of 
activity.  A 40 percent evaluation is provided when diabetes 
is moderately severe, requiring a large insulin dosage, 
restricted diet, and careful regulation of activities, i.e., 
avoidance of strenuous occupational and recreational 
activities.  The Note for Diagnostic Code 7913, of 38 C.F.R. 
Part 4 (1995), adds that definitely established complications 
of diabetes mellitus (such as amputations, impairment of 
central visual acuity, peripheral neuropathy with definite 
sensory or motor impairment, or definitely established 
arteriosclerotic focalizations) will be separately rated 
under applicable diagnostic codes.  

The chief diabetic complication demonstrated by the record 
during the pertinent period was diabetic gastroparesis, which 
was diagnosed in February 1989.  By the Board's May 1998 
decision, the separate 10 percent evaluation assigned for 
gastroparesis was made effective from February 16, 1989.  
Accordingly, that condition is not to be reflected in the 
rating assigned for diabetes generally.  With regard to that 
rating, the available evidence does not reflect findings 
during the pertinent period from February 16, 1989, to 
February 16, 1990, which meet the criteria for a 40 percent 
evaluation, for the general manifestations of diabetes 
mellitus, apart from the separately rated complication noted 
above.  The veteran's disability clearly necessitated the 
daily administration of insulin and records which precede the 
period at issue reflect regulation of diet.  However, the 
record does not demonstrate that the veteran was required to 
carefully regulate his activities during the time at issue.  
In fact there is no indication of limitation of activity.  
Inasmuch as the criteria for a 40 percent rating are not 
reflected by the medical evidence prior to February 16, 1990, 
an earlier effective date, may not be assigned. 


ORDER

An effective date earlier than February 16, 1990, for the 
assignment of a 40 percent evaluation for diabetes mellitus 
is denied.



		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals



 

